Order entered January 24, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-01063-CV

                            IN RE R.B., Relator

         Original Proceeding from the 330th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-13-20408-Y

                                  ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and we DENY relator’s motion for temporary relief and

emergency stay as moot. We also STRIKE the petition and supporting appendix

for relator’s failure to comply with rule 9.9 of the Texas Rules of Appellate

Procedure.


                                          /s/   ROBBIE PARTIDA-KIPNESS
                                                JUSTICE